Citation Nr: 0018287	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-26 670A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to non-service-
connected pension benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The appellant served on active duty with the New Philippine 
Scouts from March 1946 to February 1949.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied a claim 
of entitlement to nonservice-connected disability pension.  
This appeal has been merged with the veteran's appeal of a 
June 1997 rating decision which denied service connection for 
left knee arthritis.


FINDING OF FACT

The appellant had recognized enlisted service in the New 
Philippine Scouts from June 1946 to February 1949.


CONCLUSION OF LAW

The appellant's service, consisting of recognized service as 
a New Philippine Scout enlisted under Section 14, Public Law 
190, 79th Congress, does not constitute active military 
service for purposes of VA disability pension benefits.  38 
U.S.C.A. §§ 107, 1502, 1521 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.8 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he is entitled to VA nonservice-
connected disability pension benefits.  He contends that his 
eligibility is derived from his service in the United States 
Army.

Initially, the Board notes that the concept of well 
groundedness applies to the character of the evidence 
presented by a claimant.  For purposes of this decision, 
there is no dispute as to the evidence, but only as to the 
law and its meaning.  As such, the well groundedness 
requirement is inapplicable.  Rather, as explained below, the 
Board finds that the appellant has failed to state a claim on 
which relief can be granted.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

The law authorizes the payment of VA nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.  Improved pension 
benefits under Public Law 95-588 are payable to veterans of a 
period of war, including World War II, because of nonservice-
connected disability or age.  Basic entitlement exists if a 
veteran served in the active military, naval or air service 
for 90 days or more during a period of war; is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct; meets the net 
worth requirements under 38 C.F.R. § 3.274 (1999); and does 
not have an annual income in excess of the applicable maximum 
annual pension rate specified in 38 C.F.R. § 3.23 (1999).  38 
C.F.R. § 3.3 (1999).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include nonservice-connected disability pension benefits.  
See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c).

Benefits for Philippine and Insular forces are specifically 
delineated by Congress.  Under 38 C.F.R. § 3.8(a), service in 
the Philippine Scouts (except that described in paragraph (b) 
of this section) is included for pension, compensation, 
dependency and indemnity compensation, and burial allowance.  
Under 38 C.F.R. § 3.8 (b), service of persons enlisted under 
section 14, Pub. L. 190, 79th Congress (Act of October 6, 
1945) is included for compensation and dependency and 
indemnity compensation.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  38 
U.S.C.A. § 107(b); 38 C.F.R. § 3.8(b) (emphasis added).  Only 
citizens of the Philippines were eligible to enlist in the 
New Philippine Scouts.  See Quiban v. Veterans Admin., 928 
F.2d 1154, 1157 (D.C. Cir. 1991).  

In the instant case, the issue is whether the appellant had 
qualifying service for nonservice-connected disability 
pension.  The veteran had recognized service from March 1946 
to February 1949.  The veteran has not disputed the period of 
service listed on his service separation documents.  Rather, 
he argues that he served in the United States Army.

Pursuant to the law found at 38 U.S.C.A. § 107(b) and 38 
C.F.R. § 3.8(b), the veteran's period of service can only be 
service with the New Philippine Scouts.  See also Quiban v. 
Veterans Admin., 928 F.2d 1154, 1157 (D.C. Cir. 1991).  
Specifically, the evidence, including but not limited to, a 
Certificate of Naturalization from the Immigration and 
Naturalization Service, and a July 1993 letter from Robert D. 
Irvine, M.D., indicates that the veteran was a Philippine 
citizen who moved to Hawaii and became a United States 
citizen in the early 1990's.  Letters from the National 
Personnel Records Center (NPRC), received in July and 
December of 1995, indicate that the veteran had recognized 
service from March 1946 to February 1949.  In addition, the 
claims file contains many pages of the veteran's service 
records, which show that he served with the Philippine 
Scouts. The law specifically excludes this type of service 
from nonservice-connected pension benefits.  See Laruan v. 
Principi, 4 Vet. App. 100, 101 (1993).  The only exception is 
for commissioned officers of this period.  However, the 
service department certification shows that the highest rank 
the veteran received during his period of recognized service 
was that of E-1 (private).  Consequently, the Board finds 
that there is no legal basis on which the appellant's claim 
can be based.  As the law and not the evidence is dispositive 
on this issue, it must be denied because of lack of legal 
entitlement.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8; Sabonis, 
supra.

In reaching this decision, the Board has considered a copy of 
a military separation document (NA Form 13038 (Rev. 10-89)), 
submitted by the veteran, which indicates that he had 
recognized service in the United States Army from March 17, 
1946 to February 26, 1949.  However, while the New Philippine 
Scouts may very well have been in the service of the U.S. 
Army, see 38 U.S.C.A. § 107(a), the veteran's service records 
clearly show that his service was in the Philippine Scouts, 
and that he served with that unit from March 17, 1946 to 
February 26, 1949.  The Board thus finds that the appellant 
did not have recognized service so as to confer eligibility 
for VA nonservice-connected pension.  Since the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Nonservice-connected disability pension is denied.



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals



 

